DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Remarks/Arguments

With respect to the rejection of claim 11 under 35 USC 112(b), Examiner withdraws said rejection due to proper amendment.
With respect to the rejection of claim 15 under 35 USC 102(a)(2), Applicant's arguments filed 05/19/2021 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by IDS filed 04/08/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 9, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Montestruque (US 8,258,977 B1) in view of Higgins (US 6,218,995 B1).
Regarding claim 1, Montestruque teaches a data communication system for an enclosure, comprising: 
a transceiver located on an underside of a manhole cover located at an entrance port to the enclosure, wherein the transceiver is configured to communicate with a network outside of the enclosure (Figs. 1, 2, radio transceiver 22, col. 3, lines 47~63); 
a mounting structure to mount the transceiver to an underside of the manhole cover, the mounting structure configured to protect the transceiver from damage during removal of the manhole cover from the entrance port of the enclosure (Figs. 1, 2, housing 20, col. 3, lines 47~63),
wherein the mounting structure is formed with a cavity configured to receive a transceiver (Figs. 1, 2, radio transceiver 22, housing 20), wherein the mounting structure is mountable to the underside of the manhole cover (Figs. 1, 2, body 12 of the manhole cover 10).

	Higgins teaches a mounting structure formed from a metal or rugged plastic (Fig. 5B, base 24, metal or metalized center portion 32, col. 3, lines 55-60) in the shape of a truncated dome or cone with a sloping sidewall (Fig. 4A, base lock 31).
	Therefore it would have been an obvious to one having ordinary skill in the art before the effective filing date of claimed invention to choose metal to form the mounting structure to protect the transceiver and other component in the housing from external shocks or damages (Montestruque, col. 3, lines 47-63). 
	In addition it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of claimed invention to choose a shape of the housing since Applicant has not disclosed that the housing shape of a truncated dome or cone with a sloping sidewall provides an advantage, is used for a particular purpose, or solves a stated problem. In fact Applicant has acknowledged that the shape of the housing is a matter of design choice. See paragraph [0031] of the published application (US 2021/0135349 A1). One of ordinary skilled in the art, furthermore, would have expected Applicant’s invention to perform equally well with Montestruque in view of Higgins because it provides an appropriate housing for the electronics with proper protection as explained above. 
	Therefore it would have been an obvious matter of design choice to modify Montestruque in view of Higgins to obtain the invention as specified in the claim.

Regarding claim 2, all the limitations of claim 1 are taught by Montestruque in view of Higgins.
Montestruque further teaches a communication system, further comprising: a sensor analytics unit to process data from a monitoring device or sensor disposed in the enclosure and to generate a processed data signal and to communicate the processed data signal to the transceiver (Abstract, microprocessor, sensor, transmitting element in communication with the microprocessor).
Regarding claim 3, all the limitations of claim 2 are taught by Montestruque in view of Higgins.
Montestruque further teaches a communication system, further comprising: a connector located on a bottom portion of the transceiver, wherein the mounting structure includes a lower opening having sufficient depth and diameter to surround the connector (Fig. 2, radio transceiver 22, microprocessor 30, housing 20).
Regarding claim 4, all the limitations of claim 3 are taught by Montestruque in view of Higgins.
Montestruque further teaches a communication system, further comprising: a cable connecting the sensor analytics unit to the transceiver via the connector (Fig. 2, radio transceiver 22, microprocessor 30, cable and connector are implicit as the transceiver and the microprocessor are in communication with each other, see Abstract). 
Regarding claim 9, all the limitations of claim 3 are taught by Montestruque in view of Higgins.
Montestruque further teaches a communication system, wherein a portion of the mounting structure mates with an inner surface of a central support ring of the manhole cover, wherein the mounting structure further includes a depression region, wherein a cavity is formed between the manhole cover and the depression region, the cavity sufficient to receive the transceiver (Fig. 3, 13, Fig. 4, 13).
Regarding claim 10, all the limitations of claim 1 are taught by Montestruque in view of Higgins.
Montestruque further teaches a communication system, wherein the mounting structure is formed from a metal or rugged plastic material (col. 3, lines 51-55).
Regarding claim 12, all the limitations of claim 1 are taught by Montestruque in view of Higgins.
Montestruque further teaches a communication system, wherein the enclosure comprises an underground vault (Fig. 2, 20).
Regarding claim 13, all the limitations of claim 1 are taught by Montestruque in view of Higgins.
Montestruque further teaches a communication system, wherein the transceiver is directly mounted to the mounting structure (Fig. 2, 22, 20).
Regarding claim 14, all the limitations of claim 1 are taught by Montestruque in view of Higgins.
Montestruque further teaches a communication system, wherein the mounting structure is directly mounted to the manhole cover (Fig. 2, 20, 14).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Montestruque (US 8,258,977 B1) in view of Higgins (US 6,218,995 B1) as applied to claim 1 above, and further in view of Quist (US 2007/0159326 A1).
Regarding claim 5, all the limitations of claim 1 are taught by Montestruque in view of Higgins.
	Montestruque in view of Higgins does not explicitly teach a system, wherein the cable comprises a tethered cable having a tether string or filament coupled to the cable and that is attached to the underside of the manhole cover.
	Quist teaches a system, wherein the cable comprises a tethered cable having a tether string or filament coupled to the cable and that is attached to the underside of the manhole cover (Fig. 4, 140, [0058]).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Quist to the teachings of Montestruque in view of Higgins in order to allow flexible reconfiguration of the system while offering the user an opportunity to more securely or permanently attach other elements such as communication device, power source or processors (Quist [0058]).
Regarding claim 8, all the limitations of claim 1 are taught by Montestruque in view of Higgins.
	Montestruque in view of Higgins does not explicitly teach a system, wherein the mounting structure further comprises a slot having a sufficient width to permit passage of the cable extending from the transceiver through a side wall of the mounting structure.
	Quist teaches a system, wherein the mounting structure further comprises a slot having a sufficient width to permit passage of the cable extending from the transceiver through a side wall of the mounting structure (Fig. 1, [0049], ports 180).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Quist to the teachings of Montestruque in view of Higgins in order to provide access points through which one can conveniently perform monitoring, reprogramming, or maintaining the system (Quist [0049]).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Montestruque (US 8,258,977 B1) in view of Higgins (US 6,218,995 B1) as applied to claim 1 above, and further in view of Winter (US 2012/0191380 A1).
Regarding claim 7, all the limitations of claim 1 are taught by Montestruque in view of Higgins. 
Montestruque in view of Higgins does not explicitly teach the system, wherein the sloping sidewall has an angle of about 20 degrees to about 70 degrees, with respect to a central axis of the mounting structure.
Fig. 4, 120, 24).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Winter to the teachings of Montestruque in view of Higgins since “frusta-conical shape” is a preferable design (Winter [0045]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Montestruque (US 8,258,977 B1) in view of Higgins (US 6,218,995 B1) and Quist (US 2007/0159326 A1) as applied to claim 5 above, and further in view of Ginsburg (US 2004/0037084 A1).
Regarding claim 11, all the limitations of claim 5 are taught by Montestruque in view of Higgins and Quist.
	Montestruque in view of Higgins and Quist does not explicitly teach a system, where the cable includes a breakaway connector configured to detach under a pulling force.
	Ginsburg teaches a system, where a cable includes a breakaway connector configured to detach under a pulling force (Fig. 1, [0036] breakaway connector set 76). 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Ginsburg to the teachings of Montestruque in view of Higgins and Quist in order to protect the cable from damage by disengaging the cable when a pulling force is present (Ginsburg [0036]).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/08/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844